DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10910289. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant merely introduces an “optical layer” which can be interpreted as the protection target, and seeks to broaden the claims by describing a plurality of recessed grooves to be inflow prevention units.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the depth or width is described in a range of 0.5 to 16000 without any units to these measurements.  Therefore, the Examiner is unable to determine the meets and bounds of the claimed range.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. (US Publication No. 2017/0256577).
Regarding claim 1, Inoue discloses an electronic substrate, comprising:
an electronic chip (51) above a substrate (36)
an optical layer (35) on a surface of the substrate (36)
an electrode (52) between the substrate and the electronic chip (51), wherein the electrode electrically connects the substrate and the electronic chip
an underfill (34) in a space between the substrate and the electronic chip to seal the electrode
a protection target (35/37) to be protected from inflow of the underfill, wherein the protection target is on the substrate
a first inflow prevention unit (111) that prevents the underfill from flowing into the optical layer, wherein the first inflow prevention unit is between a position where the electronic chip (51) is placed and the optical layer (35)
a second inflow prevention unit (111) that prevents the underfill from flowing into the protection target (37), wherein the second inflow prevention unit is around the protection target of the substrate
Regarding claim 2, Inoue discloses each of the first inflow prevention unit and the second inflow prevention unit is a recessed groove (111).
Regarding claim 3, Inoue discloses the recessed groove has an inclination angle of 60 to 90 with respect to a surface of the substrate (Figure 6).
Regarding claim 5, Inoue discloses each of the first inflow prevention unit and the second inflow prevention unit is a protruding wall (111) (Figure 7).
Regarding claim 6, Inoue discloses the protection target is a connection pad (37) that is connected to an external equipment (paragraph 31).
Regarding claim 7, Inoue discloses the protection target is a light-receiving layer (35), the electronic chip is a semiconductor chip including a functional circuit (paragraph 49), and the electronic substrate is a component of a solid-state image sensor (paragraphs 40-42).
Regarding claim 8, Inoue discloses the second inflow prevention unit (71/101) is in the substrate (36) so as to surround at least one of a plurality of the protection targets (35).
Regarding claim 14, Inoue discloses an electronic apparatus, comprising:
an electronic substrate (36), wherein the electronic substrate comprises:
an electronic chip (51) above a substrate
an optical layer (35) on a surface of the substrate
an electrode (37) between the substrate and the electronic chip, wherein the electrode electrically connects the substrate and the electronic chip
an underfill (34) in a space between the substrate and the electronic chip to seal the electrode
a protection target (35) to be protected from inflow of the underfill, wherein the protection target is on the substrate (36)
a first inflow prevention unit (111) that prevents the underfill from flowing into the optical layer (35), wherein the first inflow prevention unit is between a position where the electronic chip is placed and the optical layer
a second inflow prevention unit (37) that prevents the underfill from flowing into the protection target, wherein the second inflow prevention unit is around the protection target of the substrate
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Publication No. 2017/0256577).
Regarding claim 4, Inoue discloses the limitations as discussed in the rejection of claim 2 above.  Inoue does not disclose one of a depth or a width of the recessed groove ranges from 0.5 to 16000.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of depth of the recessed grooves to be within this range to optimize the dimensions of the recessed grooves for minimal size and maximum flow prevention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Inoue discloses the limitations as discussed in the rejection of claim 7 above.  Inoue does not disclose a width of a flat portion provided between the underfill and the light-receiving layer ranges from 1/8 to 30 with respect to a center wavelength of incident light that enters the light-receiving layer.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of the flat portion to be in this range to maximize light extraction efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Publication No. 2017/0256577) in view of Saeki (US Publication No. 2008/0237895).
Regarding claim 10, Inoue discloses the limitations as discussed in the rejection of claim 9 above.  Inoue does not disclose each of the first inflow prevention unit and the second inflow prevention unit includes a plurality of recessed groove portions, and an interval at which each of the plurality of recessed groove portions is a non-identical pitch.  However, Saeki discloses varying pitch widths among dam groove intervals (paragraph 69).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the pitch widths to vary in interval, as taught by Saeki, since this can optimize flow prevention and substrate size (paragraph 83).
Regarding claim 11, Inoue/Saeki discloses the limitations as discussed in the rejection of claim 10 above.  Inoue does not disclose a interval between grooves provided between the underfill and the light-receiving layer ranges from 1/8 to 30 with respect to a center wavelength of incident light that enters the light-receiving layer.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of the flat portion to be in this range to maximize light extraction efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Saeki discloses the plurality of recessed groove portions have widths different from each other (paragraph 83).
Regarding claim 13, Inoue/Saeki discloses the limitations as discussed in the rejection of claim 7 above.  Inoue does not disclose a width of a flat portion provided between the underfill and the light-receiving layer ranges from 1/8 to 30 with respect to a center wavelength of incident light that enters the light-receiving layer.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of the flat portion to be in this range to maximize light extraction efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murai (US Publication No. 2015/0179614) discloses underfill inflow prevention units (33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/               Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                         



/N.R.P/       6/1/2022               Examiner, Art Unit 2897